Citation Nr: 1645335	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  15-06 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada


THE ISSUES 

1.  Entitlement to service connection for congestive heart failure. 

2.  Whether new and material evidence has been received to reopen service connection for diabetes mellitus. 

3.  Whether new and material evidence has been received to reopen service connection for prostate cancer.  


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  

INTRODUCTION

The Veteran, who was the appellant, had active service from September 1950 to November 19	53.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the RO in Reno, Nevada, which denied service connection for congestive heart failure, and reopened and denied service connection for diabetes mellitus and prostate cancer.  


FINDING OF FACT

In July 2016, the Board was notified that the Veteran died on July [redacted], 2016.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. 
§ 20.1302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, during his lifetime, the Veteran appealed the issues of service connection for congestive heart failure and whether new and material evidence had been received to reopen service connection for diabetes mellitus and prostate cancer.  The Veteran died during the pendency of the appeal.  VA received a "Report of First Notice of Death" in July 2016 showing that surviving spouse reported that the Veteran died on July [redacted], 2016.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant, and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  
38 C.F.R. § 20.1106 (2015).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015).


ORDER

The appeal is dismissed.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


